           Case 19-30082-KKS     Doc 43    Filed 07/30/19   Page 1 of 2



                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE:       MARTIN JAMES DEKOM, SR.

                    DEBTOR(S).                    CHAPTER: 13
                                                / CASE NO: 19-30082-KKS

            MOTION TO WITHDRAW AS ATTORNEY FOR DEBTOR

      COMES NOW, AMY LOGAN SLIVA, and files this Motion to Withdraw as

Attorney for Debtor, MARTIN JAMES DEKOM, SR., and as grounds for this

motion states:

      1.     This case was filed as a Chapter 13 on January 23, 2019.

      2.     Debtor no longer wishes to be represented by the undersigned.

      3.     Debtor’s counsel reserves jurisdiction to apply for compensation for

attorney’s fees

      WHEREFORE, the undersigned, Amy Logan Sliva, hereby requests that

an order allowing her to withdraw as counsel for Debtor and relieving her of any

further duty, obligation or responsibility for the representation of Debtor, MARTIN

JAMES DEKOM, SR., with the exception for applying for compensation, in this

matter be entered herein.

                                          /s/ Amy Logan Sliva
                                          SLIVA LAW FIRM LLC
                                          AMY LOGAN SLIVA, ESQ.
                                          Florida Bar Number: 394793
                                          313 West Gregory Street
                                          Pensacola, Florida 32502
                                          (850) 438-6603
                                          (850) 438-1985 Fax
                                          Attorney for Debtor
                                          amysliva@cox.net
           Case 19-30082-KKS        Doc 43    Filed 07/30/19     Page 2 of 2



                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was furnished to LEIGH D.

HART, TRUSTEE, (ldhdock@earthlink.net) by electronic transmission on the same date

as reflected on the Court’s docket as the electronic filing date for this document and to

Martin James Dekom, Sr., 9050 Sunset Drive, Navarre, FL 32566 by U.S. Mail on the

31st day of July, 2019.



                                             /s/ Amy Logan Sliva
                                             AMY LOGAN SLIVA, ESQ.
